Fourth Court of Appeals
                               San Antonio, Texas
                                      April 29, 2020

                                   No. 04-19-00819-CR

                                 Denys A. MARTINEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR12834
                      The Honorable Jennifer Pena, Judge Presiding


                                     ORDER

       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant's brief is due on or before May 26, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.




                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court